Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Maeno U.S. PGPub 2015/0349582 A1 (hereinafter Maeno).
Regarding Claim 1, Maeno teaches a system for controlling a vehicle including a solar cell (Maeno, Abstract), the system comprising a high-voltage battery (Maeno, Fig. 2, Element 18; Para. [0047], Lines 1-3, “main battery”), a low voltage DC-DC converter (LDC) down-converting a voltage of the high-voltage battery and outputting the down-converted voltage (Maeno, Fig. 2, Element 26; Para. [0052], Lines 1-5, “DC/DC converter”), an auxiliary battery and an electrical load each receiving the down-converted voltage from the LDC (Maeno, Fig. 2, Element 19; Para. [0033], Lines 1-7 and Para. [0047], Lines 3-8, “sub-battery” and “various accessory devices”), a solar cell (Maeno, Fig. 2, Element 21; Para. [0048], Lines 1-3) converting solar energy into electric energy (Maeno, Para. [0048], Lines 4-9), a first solar cell converter (Maeno, Fig. 1, Element 23a; Para. [0049], Lines 14-16, “low-voltage charging DC/DC converter”) converting output power of the solar cell into a voltage corresponding to a voltage of 
Regarding Claim 2, The teaching of the Maeno reference discloses the claimed invention as stated above in claim 1.  Furthermore, Maeno teaches wherein, when the output power of the solar cell is equal to or greater than the power consumption of the electrical load, the controller selectively operates one of the first and second solar cell converters based on the SOC of the auxiliary battery and controls the LDC to stop outputting power (Maeno, Fig. 3, Vehicle Status (b-1); Paras. [0080] and [0083]. Where the solar cell is producing more electrical power than being consumed by the various electronic components, so that the sub/auxiliary battery is being charged by the solar power through the first solar cell converter, but only to a level based on the SOC of the sub/auxiliary battery so that the sub/auxiliary battery is not 
Regarding Claim 3, The teaching of the Maeno reference discloses the claimed invention as stated above in claim 1.  Furthermore, Maeno teaches wherein, when the output power of the solar cell is equal to or greater than the power consumption of the electrical load and the SOC of the auxiliary battery reaches a predetermined value that indicates a fully-charged state, the controller turns off the first solar cell converter and turns on the second solar cell converter, and the controller turns off the LDC or controls the LDC such that an output current of the LDC is zero (Maeno, Fig. 3, Paras. [0049], [0080] and [0083]. Where the solar cell is producing more electrical power than being consumed by the various electronic components, so that the sub/auxiliary battery is charged, and then, when charged to a fully charged state based on the SOC of the sub/auxiliary battery stops charging the sub/auxiliary battery to prevent overcharging; the charging control circuit then stops providing power via the low-voltage charging DC/DC converter, and supplies power to the main/high-voltage battery via the high-voltage charging DC/DC converter so that the sub/auxiliary battery is prevented from being overcharged; therefore the sub/auxiliary battery does not need to be charged by the main/high-voltage battery so the DC/DC/LDC converter does not pass charging current from the main/high-voltage battery to the sub/auxiliary battery.). 
Regarding Claim 4, The teaching of the Maeno reference discloses the claimed invention as stated above in claims 2/1.  Furthermore, Maeno teaches wherein, when the output power of the solar cell is equal to or greater than the power consumption of the electrical load and the SOC of the auxiliary battery reaches a predetermined value that indicates a fully-charged state, the controller turns off the first solar cell converter and turns on the second solar cell converter, and the controller turns off the 
Regarding Claim 5, The teaching of the Maeno reference discloses the claimed invention as stated above in claim 1.  Furthermore, Maeno teaches wherein, when the output power of the solar cell is equal to or greater than the power consumption of the electrical load and the SOC of the auxiliary battery does not reach a predetermined value that indicates a fully-charged state, the controller turns on the first solar cell converter and turns off the second solar cell converter, and the controller turns off the LDC or controls the LDC such that an output current of the LDC is zero (Maeno, Fig. 3, Vehicle Status (a) and (b-2); Paras. [0049], [0080] and [0083]. Where the solar cell is producing more electrical power than being consumed by the various electronic components, so that the sub/auxiliary battery is charged and monitored based on the SOC of the sub/auxiliary battery and continues being charged via the low-voltage charging DC/DC converter which is the same as the claimed first solar cell converter; therefore the sub/auxiliary battery does not need to be charged by the main/high-voltage battery so the DC/DC/LDC converter does not pass charging current from the main/high-voltage battery to the sub/auxiliary battery.). 
Regarding Claim 6, The teaching of the Maeno reference discloses the claimed invention as stated above in claims 2/1.  Furthermore, Maeno teaches wherein, when the output power of the solar cell is equal to or greater than the power consumption of the electrical load and the SOC of the auxiliary battery does not reach a predetermined value that indicates a fully-charged state, the controller turns on the first solar cell converter and turns off the second solar cell converter, and the controller turns off the LDC or controls the LDC such that an output current of the LDC is zero (Maeno, Fig. 3, Vehicle Status (a) and (b-2); Paras. [0049], [0080] and [0083]. Where the solar cell is producing more electrical power than being consumed by the various electronic components, so that the sub/auxiliary battery is charged and monitored based on the SOC of the sub/auxiliary battery and continues being charged via the low-voltage charging DC/DC converter which is the same as the claimed first solar cell converter; therefore the sub/auxiliary battery does not need to be charged by the main/high-voltage battery so the DC/DC/LDC converter does not pass charging current from the main/high-voltage battery to the sub/auxiliary battery.). 
Regarding Claim 7, The teaching of the Maeno reference discloses the claimed invention as stated above in claim 1.  Furthermore, Maeno teaches wherein, when the output power of the solar cell is less than the power consumption of the electrical load, the controller turns on the first solar cell converter and turns off the second solar cell converter, and the controller controls the operation of the LDC based on the SOC of the auxiliary battery (Maeno, Paras. [0049] - [0052], and [0076]. Where the solar cell is not producing as much electrical power as being consumed by the various electronic components, so that the sub/auxiliary battery is charged and monitored based on the SOC of the sub/auxiliary battery and continues being charged via the DC/DC/LDC converter from the main/high-voltage battery.). 
Regarding Claim 8, The teaching of the Maeno reference discloses the claimed invention as stated above in claim 1.  Furthermore, Maeno teaches wherein when the output power of the solar cell is less than the power consumption of the electrical load, the controller turns on the first solar cell converter and turns off the second solar cell converter, and when the SOC of the auxiliary battery is greater 
Regarding Claim 9, The teaching of the Maeno reference discloses the claimed invention as stated above in claims 7/1.  Furthermore, Maeno teaches wherein when the output power of the solar cell is less than the power consumption of the electrical load, the controller turns on the first solar cell converter and turns off the second solar cell converter, and when the SOC of the auxiliary battery is greater than a predetermined reference value, the controller turns off the LDC or controls the LDC such that an output current of the LDC is zero (Maeno, Fig. 3, Vehicle Status (a) and (b-2); Paras. [0049], [0080] and [0083]. Where the solar cell is producing less power than being consumed by the various electronic components, so that the sub/auxiliary battery is charged and monitored based on the SOC of the sub/auxiliary battery and continues being charged via the low-voltage charging DC/DC converter which is the same as the claimed first solar cell converter until reaching a full charge; therefore the sub/auxiliary battery does not need to be charged by the main/high-voltage battery so the DC/DC/LDC converter does not pass charging current from the main/high-voltage battery to the sub/auxiliary battery.). 
Regarding Claim 10, The teaching of the Maeno reference discloses the claimed invention as stated above in claim 1.  Furthermore, Maeno teaches wherein when the output power of the solar cell is less than the power consumption of the electrical load, the controller turns on the first solar cell converter and turns off the second solar cell converter, and when the SOC of the auxiliary battery is equal to or less than a predetermined reference value, the controller turns on the LDC (Maeno, Paras. [0049] - [0052], and [0076]. Where the solar cell is not producing as much electrical power as 
Regarding Claim 11, The teaching of the Maeno reference discloses the claimed invention as stated above in claims 10/1.  Furthermore, Maeno teaches wherein the controller controls the LDC to output a current at which power conversion efficiency of the LDC is maximized (Maeno, Para. [0048]). 
Regarding Claim 12, The teaching of the Maeno reference discloses the claimed invention as stated above in claims 7/1.  Furthermore, Maeno teaches wherein when the output power of the solar cell is less than the power consumption of the electrical load, the controller turns on the first solar cell converter and turns off the second solar cell converter, and when the SOC of the auxiliary battery is equal to or less than a predetermined reference value, the controller turns on the LDC (Maeno, Paras. [0049] - [0052], and [0076]. Where the solar cell is not producing as much electrical power as being consumed by the various electronic components, so that the sub/auxiliary battery is charged and monitored based on the SOC of the sub/auxiliary battery and continues being charged via the DC/DC/LDC converter from the main/high-voltage battery.). 
Regarding Claim 13, The teaching of the Maeno reference discloses the claimed invention as stated above in claims 12/7/1.  Furthermore, Maeno teaches wherein the controller controls the LDC to output a current at which power conversion efficiency of the LDC is maximized (Maeno, Para. [0048]). 
Regarding Claim 14, Maeno teaches a method for controlling a system of a vehicle including a solar cell (Maeno, Abstract), the system including a high-voltage battery (Maeno, Fig. 2, Element 18; Para. [0047], Lines 1-3, “main battery”), a low voltage DC-DC converter (LDC) down-converting a voltage of the high-voltage battery and outputting the down-converted voltage (Maeno, Fig. 2, Element 26; Para. [0052], Lines 1-5, “DC/DC converter”), an auxiliary battery and an electrical load each receiving the down-converted voltage from the LDC (Maeno, Fig. 2, Element 19; Para. [0033], Lines 1-7 and Para. [0047], Lines 3-8, “sub-battery” and “various accessory devices”), a solar cell (Maeno, Fig. 2, Element 21; Para. [0048], Lines 1-3) converting solar energy into electric energy (Maeno, Para. [0048], Lines 4-9), a first solar cell converter (Maeno, Fig. 1, Element 23a; Para. [0049], Lines 14-16, “low-voltage charging DC/DC converter”) converting output power of the solar cell into a voltage corresponding to a voltage of the auxiliary battery (Maeno, Fig. 2, Element 19; “sub-battery”) and outputting the converted voltage to the auxiliary battery and the 
Regarding Claim 15, The teaching of the Maeno reference discloses the claimed invention as stated above in claim 14.  Furthermore, Maeno teaches wherein the step of controlling includes, when the output power of the solar cell is equal to or greater than the power consumption of the electrical load and the SOC of the auxiliary battery reaches a predetermined value that indicates a fully-charged state, turning off the first solar cell converter and turning on the second solar cell converter, and turning off the LDC or controlling the LDC such that an output current of the LDC is zero (Maeno, Paras. [0080] and [0083]. Where the solar cell is producing more electrical power than being consumed by the various electronic components, so that the sub/auxiliary battery is being charged, but only to a level based on the SOC of the sub/auxiliary battery.). 
Regarding Claim 16, The teaching of the Maeno reference discloses the claimed invention as stated above in claim 14.  Furthermore, Maeno teaches wherein the step of controlling includes, when the output power of the solar cell is equal to or greater than the power consumption of the electrical load and the SOC of the auxiliary battery does not reach a predetermined value that indicates a fully-charged state, turning on the first solar cell converter and turning off the second solar cell converter, and turning off the LDC or controlling the LDC such that an output current of the LDC is zero (Maeno, Fig. 3, Vehicle Status (a) and (b-2); Paras. [0049], [0080] and [0083]. Where the solar cell is producing more electrical power than being consumed by the various electronic components, so that the sub/auxiliary battery is charged and monitored based on the SOC of the sub/auxiliary battery and continues being charged via the low-voltage charging DC/DC converter which is the same as the claimed first solar cell converter; therefore the sub/auxiliary battery does not need to be charged by the main/high-voltage battery so the DC/DC/LDC converter does not pass charging current from the main/high-voltage battery to the sub/auxiliary battery.). 
Regarding Claim 17, The teaching of the Maeno reference discloses the claimed invention as stated above in claim 14.  Furthermore, Maeno teaches wherein the step of controlling includes when the output power of the solar cell is less than the power consumption of the electrical load, turning on the first solar cell converter and turning off the second solar cell converter, and when the SOC of the auxiliary battery is greater than a predetermined reference value, turning off the LDC or controlling the LDC such that an output current of the LDC is zero (Maeno, Fig. 3, Vehicle Status (a) and (b-2); Paras. [0049], [0080] and [0083]. Where the solar cell is producing less power than being consumed by the various electronic components, so that the sub/auxiliary battery is charged and monitored based on the SOC of the sub/auxiliary battery and continues being charged via the low-voltage charging DC/DC converter which is the same as the claimed first solar cell converter until reaching a full charge; therefore the sub/auxiliary battery does not need to be charged by the main/high-voltage battery so the DC/DC/LDC converter does not pass charging current from the main/high-voltage battery to the sub/auxiliary battery.). 
Regarding Claim 18, The teaching of the Maeno reference discloses the claimed invention as stated above in claim 14.  Furthermore, Maeno teaches wherein the step of controlling includes when the output power of the solar cell is less than the power consumption of the electrical load, turning on the first solar cell converter and turning off the second solar cell converter, and when the SOC of the auxiliary battery is equal to or less than a predetermined reference value, turning on the LDC (Maeno, Paras. [0049] - [0052], and [0076]. Where the solar cell is not producing as much electrical power as being consumed by the various electronic components, so that the sub/auxiliary battery is charged and monitored based on the SOC of the sub/auxiliary battery and continues being charged via the DC/DC/LDC converter from the main/high-voltage battery.). 
Regarding Claim 19, The teaching of the Maeno reference discloses the claimed invention as stated above in claims 18/14.  Furthermore, Maeno teaches wherein the step of controlling includes controlling the LDC to output a current at which power conversion efficiency of the LDC is maximized (Maeno, Para. [0048]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Atluri et al. U.S. PGPub 2014/0095018 teaches a vehicle with in-vehicle solar energy generation and charging of multiple batteries within the vehicle.
Nakazawa U.S. PGPub 2015/0291052 teaches a vehicle with in-vehicle solar energy generation and charging of multiple batteries within the vehicle.
Maeno U.S. PGPub 2016/0089986 teaches a vehicle with in-vehicle solar energy generation and charging of multiple batteries within the vehicle.
Walsh et al. U.S. PGPub 2012/0136534 teaches a vehicle with in-vehicle solar energy generation and charging of multiple batteries within the vehicle.
Kamiya et al. U.S. PGPub 2013/0320911 teaches a vehicle with in-vehicle solar energy generation and charging of multiple batteries within the vehicle.
Sato U.S. PGPub 2009/0001926 teaches a vehicle with in-vehicle solar energy generation and charging of multiple batteries within the vehicle.
Harada U.S. PGPub 2017/0267113 teaches a vehicle with in-vehicle solar energy generation and charging of multiple batteries within the vehicle.
Ota et al. U.S. PGPub 2018/0154778 teaches a vehicle with in-vehicle solar energy generation and charging of multiple batteries within the vehicle.
Yang U.S. PGPub 2019/0296575 teaches a vehicle with in-vehicle solar energy generation and charging of multiple batteries within the vehicle.
Henningson et al. U.S. PGPub 2016/0380473 teaches a vehicle with in-vehicle solar energy generation and charging of multiple batteries within the vehicle.
Kuribara U.S. PGPub 2018/0043788 teaches a vehicle with in-vehicle solar energy generation and charging of multiple batteries within the vehicle.
Kuribara U.S. PGPub 2018/0105042 teaches a vehicle with in-vehicle solar energy generation and charging of multiple batteries within the vehicle.
Go et al. U.S. PGPub 2019/0074711 teaches a vehicle with in-vehicle solar energy generation and charging of multiple batteries within the vehicle.
Okumura U.S. PGPub 2016/0075243 teaches a vehicle with in-vehicle solar energy generation and charging of multiple batteries within the vehicle.
Jang et al. U.S. PGPub 2010/0116565 teaches a vehicle with in-vehicle solar energy generation and charging of multiple batteries within the vehicle.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859